Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 8/29/22. Claims 7 – 22, 24, 25, 27, 29, 31 and 32 have been canceled, claims 33 – 42 have been added and claims 1 – 6, 23, 26, 28, 30 and 33 - 42 are pending.

Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive. Applicant argues Kim ‘267 does not disclose when a conflict occurs between a time domain resource configured by the RRM measurement configuration information and a time domain resource configured by the resource configuration information, and UL data is scheduled on a target time domain resources where the conflict occurs, not requiring the mobile communication terminal to perform neighboring cell RRM measurement on the target time domain resource. However, Examiner respectfully disagrees and points to paragraph 305: If the adjacent cell is in the non-PAP, the UE is configured not to perform the RRM measurement; paragraph 308: A UE may act as a transmitter on a UL. Therefore, it is the Examiner’s position that the claim limitations as written have been met.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 23, 26, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0332267 A1), hereinafter Kim ‘267 
Regarding claim 1, Kim ‘267 teaches a method of controlling radio resource management (RRM) measurement of a neighboring cell, applied to a mobile communication terminal (Fig. 16; paragraph 303: When a UE performs RRM measurement on a neighboring cell, the RRM measurement may vary depending on whether the adjacent cell is in PAP or non-PAP), comprising: receiving RRM measurement configuration information for a neighboring cell and resource configuration information configured for the mobile communication terminal from a network side device (paragraph 303: When a UE performs RRM measurement on a neighboring cell, the RRM measurement may vary depending on whether the adjacent cell is in PAP or non-PAP. Also described in paragraph 305: an eNB forwards PAP configuration information of the adjacent cell to each UE and each UE can perform the RRM measurement on the adjacent cell during the PAP only; paragraph 287); and when a conflict occurs between a time domain resource configured by the RRM measurement configuration information and a time domain resource configured by the resource configuration information, and UL data is scheduled on a target time domain resources where the conflict occurs, not requiring the mobile communication terminal to perform neighboring cell RRM measurement on the target time domain resource (paragraph 305: If the adjacent cell is in the non-PAP, the UE is configured not to perform the RRM measurement; paragraph 308: A UE may act as a transmitter on a UL; paragraph 287).
Regarding claims 2 and 28, Kim ‘267 teaches the method according to claim 1, wherein the conflict resolution manner is a conflict resolution manner transmitted by the network side device or a conflict resolution manner defined in a protocol (paragraph 305: an eNB forwards PAP configuration information of the adjacent cell to each UE and each UE can perform the RRM measurement on the adjacent cell during the PAP only. In particular, the UE performs the RRM measurement only when the adjacent cell is in the PAP. If the adjacent cell is in the non-PAP, the UE is configured not to perform the RRM measurement). 
Regarding claims 3 and 30, Kim ‘267 teaches the method according to claim 1, wherein the conflict resolution manner comprises any one of the following: determining, by the mobile communication terminal, whether to perform neighboring cell RRM measurement or uplink (UL) data transmission on the target time domain resource where the conflict occurs (paragraph 305: the UE performs the RRM measurement only when the adjacent cell is in the PAP. Also described in paragraphs 303-304). 
Regarding claim 4, the limitation is rejected based upon dependent claim 3’s exclusion of this limitation through use of the “any one of the following” statement. 
Regarding claim 5, the limitation is rejected based upon dependent claim 4 being excluded through use of the “any one of the following” statement. 
Regarding claim 6, Kim ‘267 teaches the method according to claim 1, wherein the UL transmission time domain resource and/or unknown transmission time domain resource configured for the mobile communication terminal by using the resource configuration information comprises: a semi-statically scheduled UL transmission time domain resource and/or unknown transmission time domain resource configured for the mobile communication terminal by using cell-specific higher layer signaling; or, a semi-statically scheduled UL transmission time domain resource and/or unknown transmission time domain resource configured for the mobile communication terminal by using user equipment (UE)-specific higher layer signaling; or, a UL transmission time domain resource and/or an unknown transmission time domain resource configured for the mobile communication terminal by using a dynamic slot format indicator (SFI) (paragraphs 161: UE -specifically and indicated to each UE semi-statically by higher-layer signaling. Further described at the end of paragraph 165: The UE DL CC set, the UE UL CC set, and the PDCCH monitoring set may be configured UE -specifically, UE group -specifically, or cell -specifically. Paragraph 227: An eNB may previously configure a TxOP duration semi-statically through a PCell. For example, the eNB may transmit a value of N corresponding to the number of subframes constituting the TxOP duration and configuration information on a use of the corresponding TxOP duration to a UE through a higher layer signal. Further described in paragraphs 237-238). 
Regarding claim 23, Kim ‘267 teaches the mobile communication terminal (Fig. 17: mobile terminal 1700), comprising a processor (1720), a storage (1780), and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program to implement the steps in the method of controlling radio resource management (RRM) measurement of a neighboring cell according to claim 1 (paragraph 317: In a firmware or software configuration, the methods according to the embodiments of the present disclosure may be implemented in the form of a module, a procedure, a function, etc. performing the above-described functions or operations. A software code may be stored in the memory 1780 or 1790 and executed by the processor 1720 or 1730). 
Regarding claim 26, Kim ‘267 teaches the method according to claims 1, 7, 23 and 24, wherein the conflict resolution manner comprises: when there is data scheduled in a serving cell, neighboring cell RRM measurement is not performed on the target resource (paragraph 305: If the adjacent cell is in the non-PAP, the UE is configured not to perform the RRM measurement). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462